Exceptions overruled. This is an action of tort for injuries sustained by the plaintiff on April 18, 1948, while riding as a guest in an automobile operated by the defendant. The jury found for the plaintiff. The ease comes here on the defendant’s exceptions to the denial of his motion for a directed verdict and to certain rulings on evidence. We are of opinion that the evidence warranted a finding of gross negligence on the part of the defendant. We are also of opinion that the rulings on evidence of which the defendant complains reveal no error. A discussion of them would add nothing to our law.